Citation Nr: 1822123	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-25 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an effective date earlier than March 9, 2012, for the grant of service connection for posttraumatic stress disorder (PTSD), to include on the basis that the failure to reopen a claim of entitlement to service connection for a mental condition in a June 2009 rating decision constituted clear and unmistakable error (CUE).

2. Entitlement to an effective date earlier than March 9, 2012, for the grant of service connection for tinnitus, to include on the basis that the failure to reopen a claim of entitlement to service connection for tinnitus in a June 2009 rating decision constituted CUE.

3. Entitlement to an effective date earlier than March 9, 2012, for the grant of service connection for right shoulder scar, to include on the basis that the failure to reopen a claim of entitlement to service connection for right shoulder scar in a June 2009 rating decision constituted CUE.

4. Entitlement to an effective date earlier than March 9, 2012, for the grant of service connection for a neck laceration residual scar, to include on the basis that the failure to reopen a claim of entitlement to service connection for a neck laceration residual scar in a June 2009 rating decision constituted CUE.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1994 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.    


FINDINGS OF FACT

1. The Veteran filed an initial claim for service connection for right shoulder scar, neck laceration residual scar, tinnitus, and a mental condition in October 2006, and the claim was denied in a March 2007 rating decision.  The decision was not appealed within one year and became final. 

2. The Veteran filed a claim to reopen his previously denied claims of entitlement to service connection for right shoulder scars, neck laceration residual scar, tinnitus, and a mental condition in April 2009, and the claims were not reopened in a June 2009 rating decision as new and material evidence had not been submitted.  The decision was not appealed within one year and became final.

3. The Veteran submitted evidence to reopen his previously denied claim of entitlement to service connection for right shoulder scars, neck laceration residual scar, tinnitus, and a mental condition on March 9, 2012, based on which service connection for right shoulder scars, neck laceration residual scar, tinnitus, and PTSD was ultimately granted, more than one year following his separation from active service.  

4. Prior to March 9, 2012, there was no formal claim, informal claim, or written intent to file a claim for entitlement to service connection for right shoulder scars, neck laceration residual scar, tinnitus, or psychiatric disability following the April 2009 denial.  

5. The Veteran has not identified an error of fact or law in the June 2009 rating decision which denied reopening the claims of entitlement to service connection for a right shoulder scar, a neck laceration residual scar, tinnitus, and a mental condition; to which reasonable minds could not differ, that the results would have been manifestly different had the error not been made.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than March 9, 2012, for service connection for PTSD, have not been met.  38 U.S.C. §§ 5110, 5107 (2012); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2017).

2. The criteria for an effective date earlier than March 9, 2012, for service connection for tinnitus, have not been met.  38 U.S.C. §§ 5110, 5107 (2012); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2017).

3. The criteria for an effective date earlier than March 9, 2012, for service connection for right shoulder scar, have not been met.  38 U.S.C. §§ 5110, 5107 (2012); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2017).

4. The criteria for an effective date earlier than March 9, 2012, for service connection for neck laceration residual scar have not been met.  38 U.S.C. §§ 5110, 5107 (2012); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2017).

5. Clear and unmistakable error is not shown in the June 2009 rating decision denying reopening of the claims of entitlement to service connection for right shoulder scars, neck laceration residual scar, tinnitus, and a mental condition.  38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has asserted that he should be granted an effective date prior to March 9, 2012, for the grant of service connection for right shoulder scars, neck laceration residual scar, tinnitus, and PTSD (herein collectively referred to as "claimed disabilities"), as he has had those disabilities since separating from active service.  Additionally, the Veteran has stated that the effective date of service connection should, at the very least, be the April 2009 date of his original claim to reopen the previously denied claims of entitlement to service connection for those disabilities, as the RO failed to consider the entire evidentiary record in its determination.  Specifically, he argued that the RO did not consider his service treatment records as new and material evidence and did not afford the Veteran a VA examination.    

By way of history, the Veteran filed a formal claim for entitlement to service connection for his claimed disabilities on October 25, 2006.  In a March 2007 rating decision, the RO denied entitlement to service connection for his claimed disabilities.  The Veteran did not appeal and the March 2007 rating decision became final.  Subsequently, in June 2009, the RO denied reopening the Veteran's previously denied claims of entitlement to service connection for the claimed disabilities because the evidence submitted was not new and material.  The Veteran did not appeal and the June 2009 rating decision became final.  The Veteran submitted additional evidence to reopen his claims of entitlement to service connection for the claimed disabilities on March 9, 2012.  In January 2013, the RO granted service connection for the Veteran's claimed disabilities, effective March 9, 2012.  Those facts are not in dispute.

As noted, the Veteran's claims to reopen his previously denied claims of entitlement to service connection for the claimed disabilities was denied in June 2009 and he did not appeal that decision.  The Veteran did not submit additional evidence to reopen his claimed disabilities until March 9, 2012.  The Board notes that the accurate effective date in this case would be the date of submission of new evidence to reopen, which is the later of the date of claims and the date entitlement "arguably" arose for each claimed disability.  Therefore, the claim for an earlier effective date must be denied because it is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

With regard to the Veteran's allegations of CUE in the June 2009 rating decision, careful review of the claims file shows that the Veteran had submitted copies of his service treatment records showing that he was injured by premature release of a bomb during a training exercise in July 1995.  The Veteran sustained a blast injury with laceration to his left neck, superficial abrasion of his right shoulder, and a perforated left tympanic membrane.  However, there was no objective evidence of record that the Veteran had current disabilities of PTSD, tinnitus, right shoulder scars, or a neck laceration residual scar.  Additionally, there was no evidence that the Veteran received treatment for his claimed disabilities during service.  In essence, the Veteran's allegation of CUE is based on the RO's weighing of the evidence of record and the RO's decision not to provide a VA examination at the time of the June 2009 rating decision.  Specifically, the Veteran has argued that the RO did not consider his service treatment records documenting the facts and circumstances of his injuries sustained in the blast during service in its determination that new and material evidence was not submitted.  

The Board notes that in order to find CUE, either the correct facts, as they were known at the time, were not considered by the adjudicator, or the extant law was misapplied.  CUE is more than a simple disagreement as to how the facts were weighed or evaluated in the context of the governing statutes, regulations, and case law then in effect.  Further, failure in the duty to assist in providing a VA examination is not a basis for CUE.  At the time of the June 2009 rating decision, there was no evidence supporting a finding that the Veteran had any currently present claimed disabilities.  The RO's reliance on the medical evidence of record to make the June 2009 decision was not in error.  In fact, it would have been an error to not rely upon the competent medical evidence of record at the time.  Additionally, the RO clearly considered the Veteran's service treatment records and blast injury as documented in its June 2009 rating decision as they were listed in the evidence considered in that rating decision. 

There is no indication in the June 2009 rating decision that the finding that the evidence submitted was not new and material ignored facts or misapplied the law in existence at that time.  Accordingly, the Board finds that the Veteran has not raised, nor has the record suggested, any error of fact or law which is such that it would compel the conclusion that the result would have been manifestly different but for the error.  Therefore, the Board finds that the criteria for an earlier effective date for the grant of service connection for right shoulder scars, neck laceration residual scar, tinnitus, and PTSD, to include based on CUE in the June 2009 rating decision that denied reopening claims of entitlement to service connection for the claimed disabilities, have not been met.  


ORDER

Entitlement to an effective date earlier than March 9, 2012, for the grant of service connection for PTSD, to include on the basis of CUE in a June 2009 rating decision, is denied.

Entitlement to an effective date earlier than March 9, 2012, for the grant of service connection for tinnitus, to include on the basis of CUE in a June 2009 rating decision, is denied.

Entitlement to an effective date earlier than March 9, 2012, for the grant of service connection for right shoulder scar, to include on the basis of CUE in a June 2009 rating decision, is denied.

Entitlement to an effective date earlier than March 9, 2012, for the grant of service connection for a neck laceration residual scar, to include on the basis of CUE in a June 2009 rating decision, is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


